Case: 12-40476       Document: 00512090642         Page: 1     Date Filed: 12/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 20, 2012
                                     No. 12-40476
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PRISCILLA RABY LOERWALD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:11-CR-1213-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Priscilla Raby Loerwald appeals the 21-month sentence she received
following her guilty-plea conviction for transporting illegal aliens, in violation
of 8 U.S.C. § 1324. She argues that the district court erred by enhancing her
sentence pursuant to U.S.S.G. § 2L1.1(b)(6) based on a finding that she
intentionally or recklessly created a substantial risk of death or serious bodily
injury to the aliens by transporting them in the trunk of her vehicle.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40476     Document: 00512090642     Page: 2   Date Filed: 12/20/2012

                                  No. 12-40476

      This court reviews a district court’s interpretation of the Guidelines de
novo and reviews the district court’s fact findings relative to the § 2L1.1(b)(6)
enhancement for clear error. United States v. Rodriguez, 630 F.3d 377, 380 (5th
Cir. 2011). The transportation of aliens in the trunk of a vehicle is specifically
listed in the comments to U.S.S.G. § 2L1.1(b)(6) as the type of conduct
contemplated by the Sentencing Commission in drafting the guideline provision.
§ 2L1.1, comment. (n.5). The district court thus did not err by enhancing
Loerwald’s sentence.
      AFFIRMED.




                                        2